The plaintiff (appellee) sued the defendant (appellant) for damages for an assault and battery committed by the latter upon the former. The appellant interposed a plea of recoupment, a cross-action, claiming damages consequent upon an assault and battery committed on the defendant by the plaintiff on the same occasion. The plaintiff was seriously wounded by pistol shots at the hands of the defendant; and the defendant was cut and bruised about the head by blows inflicted by plaintiff's use of a paper weight. The jury gave plaintiff the verdict in the sum of $8,000.
1. The plaintiff's testimony went to show that he, defendant, and one Mabry met at Mabry's office in Birmingham; that Mabry was a partner with plaintiff; that after he got into the office the defendant, talking at the time to Mabry (dictating, it later appeared), said, "We, the majority of the stockholders of the Goodwin Mining  Mercantile Company, do unanimously agree to go to Cordova and take charge of their property;" that thereupon plaintiff said to defendant: "Goodwin, you can't rob me that way;" that Goodwin made a demonstration as if to draw a pistol, and plaintiff advanced upon Goodwin, struck him with his fist and a paper weight, and forced him to the floor, where plaintiff secured a hold of defendant's pistol and was taking it away from defendant; that Mabry interfered, promised plaintiff safety, and induced plaintiff to let defendant up; and that when plaintiff had heeded Mabry's request, had yielded his advantage, and moved back about ten feet from defendant, defendant shot him several times.
On the examination in chief of plaintiff this question was propounded:
"You speak of this property at Cordova, known as Goodwin Mining  Mercantile Company; were you claiming to own that property at the time?"
The defendant's objection was properly overruled. It was appropriate to give color and explanation, though not, in its very terms, of the res gestæ of the occurrence under inquiry. It served to disclose the real essence of the conflict arising when defendant is said to have made the quoted statement to Mabry and the plaintiff said to defendant that he would not be "robbed that way." The answer was in the affirmative.
If the defendant was liable to the plaintiff, the plaintiff was entitled to recover such expenses, in medical, hospital, and nurse bills, reasonable in amount, as resulted from the wrong suffered. These elements of damage were claimed in some counts of the complaint; and the testimony of Dr. Sowell went to show the reasonableness of the sums paid for the particular services by the plaintiff. Assignments of error 2 and 3 are hence without merit.
On the redirect examination of the defendant's witness Mabry he was asked this question, to which plaintiff's objection was sustained: *Page 679 
"I will ask you this: Mr. Bankhead asked you about this meeting in Birmingham, and about sending down there and taking charge of the mine. I will ask you if there was anything said about taking charge of the mine by force."
Even if it is assumed, for the occasion only, that this ruling was erroneous, it was without prejudice to defendant. This witness had been fully examined and cross-examined with respect to everything that was said and done in his office on this occasion. He had given a detailed statement of all that he recalled being said by the parties, and no reference to force was before made by him. There was nothing in the sentence that plaintiff testified was dictated or said by defendant to Mabry that indicated a purpose or design to use force in taking the property at Cordova. Furthermore, immediately succeeding the ruling on the quoted question, in substantial response to the question, Mabry testified as follows:
"What was said there about taking charge of the mine is practically just what I have said; the meeting was for the purpose of the Goodwin Mining  Mercantile Company taking charge and operating the mine there; that is about all; we discussed it pro and con; what was the best way to go about it, and the legality, and whose name the lease was in," etc.
While it appears from the recitals of the bill of exceptions that the plaintiff "offered in evidence the clerk's subpœna record showing plaintiff had subpœnaed for James G. Davis, Mr. Lindsey, and Mr. McAdory," and that defendant's objection thereto was overruled, yet the "record" mentioned does not appear in the bill of exceptions. It is not shown with certainty by the bill of exceptions that this record was in fact admitted in evidence, especially in view of the omission from the bill of any reproduction thereof or any other reference thereto, in connection with the recital that "the foregoing was all the evidence on the trial of the cause." But, even if such record had been admitted, no possible prejudice to defendant is shown by the record to have resulted from it. The admission of this simple record did not fall within the doctrine of the cases (Bates v. Morris, 101 Ala. 282, 13 So. 138, among others) that forbid the drawing of unfavorable inference or comment against a party for failing to produce a witness. The fifth assignment is without merit.
The remaining assignment is predicated of the action of the court in overruling the motion for new trial. The sole ground averred was surprise and defendant's later discovered means of contradicting the testimony of plaintiff's witness Powell. The motion was well overruled according to the authority of Brown v. Brown, 200 Ala. 554, 76 So. 912.
The judgment is affirmed.
Affirmed.
ANDERSON, C. J., and SOMERVILLE and THOMAS, JJ., concur.